MEMORANDUM OF DECISION.
On appeal from a judgment of the Superior Court, Somerset County, ordering his extradition to California, Frank Barnard first argues that probable cause was never properly determined. The Superior Court properly found that the documents submitted in support of the requisition for extradition established probable cause. See Olson v. Thurston, 393 A.2d 1320, 1324 (Me.1978). We similarly find no merit in Barnard’s second contention, that a statement allegedly made to him by a California police officer that Barnard was free to leave California constituted a “release” under 15 M.R.S.A. § 201(4)(A) (1980), because Barnard was neither in custody in *1039California nor formally charged with the commission of any offense at the time the alleged statement was made.
The entry is:
Judgment affirmed.
All concurring.